OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 17, 1956 under the name Robert Joseph Lawton.
In this proceeding to discipline respondent for professional misconduct, petitioner moves to confirm the report of the Special Referee and respondent’s counsel submits an affirmation in opposition. The Special Referee found respondent guilty of improperly entering into a business relationship with a client and breaching his fiduciary obligation and responsibilities to his client by his soliciting an investment from the client in an amount exceeding $30,000 in a corporation of which respondent was an officer, director and owner of 50% of the stock; failing to advise his client of the highly speculative nature of the corporation’s business; failing to advise his client of any alternate investment possibilities; failing to disclose to his client that respondent’s interest in the transaction differed from his client’s interest; and failing to account to his client for said moneys.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of breaching his fiduciary responsibility to his client as set forth above. Petitioner’s motion to confirm the report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the fact that respondent paid the complainant approximately $24,500 as compensation for her loss. Accordingly, respondent should be, and hereby is, suspended from the practice of law for a period of three years, effective January 1, 1986.
Mollen, P. J., Mangano, Gibbons, Thompson and Bracken, JJ., concur.